 1                                                                 The Honorable Christopher M. Alston
                                                                                             Chapter 7
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   In Re:

11   Critical Power Exchange, LLC,                           Case No. 18-12037-CMA

12                                         Debtor.

13                                                           Adv. Pro. No. 19-01019-CMA
     Edmund J. Wood, Trustee,
14
                                         Plaintiff,          STIPULATION TO CONTINUE JUNE 28,
15                                                           2019 STATUS CONFERENCE
              v.                                             REGARDING TRUSTEE’S COMPLAINT
16                                                           FOR AVOIDANCE AND RECOVERY
     Invest West Capital, LLC, a Washington Limited          OF FRAUDULENT TRANSFERS
17   Liability Company,

18                                     Defendant.

19            COMES NOW Plaintiff Edmund J. Wood as trustee (the “Trustee”) for the bankruptcy
20   estate of Critical Power Exchange, LLC (the “Debtor”), by and through his undersigned counsel
21   and Defendant Invest West Capital, LLC (“Invest West” and, together with the Trustee, the
22   “Parties”), by and through its undersigned counsel who stipulate and agree as follows:
23            1.     On February 13, 2019, the Trustee filed a Complaint for Avoidance and Recovery
24   of Fraudulent Transfers [Adv. No. 1] 1 (the “Complaint”) against Invest West.
25
     1
              References to the docket in this adversary proceeding are indicated by “Adv. No.” and to
26            the Debtor’s above-captioned chapter 7 case by “ECF No.”

     STIPULATION - 1                                                             FOSTER PEPPER PLLC
                                                                              1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3292
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700




         Case 19-01019-CMA        Doc 22    Filed 06/25/19     Ent. 06/25/19 17:03:25             Pg. 1 of 4
 1          2.      The deadline for Invest West to answer the Trustee’s Complaint was March 27,

 2   2019, which has been continued by the Court’s Orders granting the Parties’ Stipulations to

 3   extend the time to Answer the Trustee’s Complaint.

 4          3.      Most recently, on May 13, 2019, the Trustee and Invest West executed a

 5   Stipulation to Extend the Time to Answer the Trustee’s Complaint agreeing to extend the

 6   deadline for Invest West to respond to the Complaint to June 21, 2019 [Adv. No. 18]. On May

 7   15, 2019, the Court approved the Order on Stipulation Extending the Time to Answer the

 8   Trustee’s Complaint to June 21, 2019 [Adv. No. 20] and set a pre-trial status conference for June

 9   28, 2019.

10          4.      The Parties sought and obtained these extensions to facilitate ongoing settlement
11   discussions between the Parties and among the Parties and SYNNEX Corporation (“SYNNEX”).
12   While those discussions remain ongoing, the Parties nevertheless determined that Invest West’s
13   deadline to file its answer to the Trustee’s Complaint should not be further extended.
14   Accordingly, on June 21, 2019, Invest West filed its Answer [Adv. No. 21].
15          5.      SYNNEX is listed as a creditor on the Debtor’s Schedules as a holder of an
16   unliquidated and disputed unsecured claim [Adv. No. 9 at 6-8]. SYNNEX filed a proof of claim,
17   Claim No. 2 (the “SYNNEX Claim”) in the Debtor’s case, asserting a non-priority unsecured
18   claim in the aggregate amount of $886,000.00, based on its complaint, filed on June 3, 2016,
19   against the Debtor in the Superior Court of the State of California, County of Alameda, Case No.

20   RG-1681819-2 (the “California Litigation”). Furthermore, the Debtor filed a Cross-Complaint

21   against a third-party in the California Litigation.

22          6.      A hearing on SYNNEX’s Motion for Relief From Stay to Proceed With State

23   Court Litigation is set for June 28, 2019. [ECF No. 34] (the “Stay Relief Motion”). On June 25,

24   2019, SYNNEX filed its Notice to Court Requesting Continuance of Hearing on Motion,

25   requesting that the Stay Relief Motion be continued to August 9, 2019.

26

     STIPULATION - 2                                                           FOSTER PEPPER PLLC
                                                                            1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101-3292
                                                                         PHONE (206) 447-4400 FAX (206) 447-9700




      Case 19-01019-CMA           Doc 22     Filed 06/25/19   Ent. 06/25/19 17:03:25            Pg. 2 of 4
 1              7.   The SYNNEX’s creditor claim dwarfs, by far, the other claim(s) in the Debtor’s

 2   case. Thus, SYNNEX’s unliquidated and disputed claim is central and most significant subject

 3   and motivation behind the Trustee’s Complaint. Therefore, the process and means by which the

 4   SYNNEX Claim is resolved and the Trustee’s Complaint in this adversary proceeding is resolved

 5   are directly related.

 6              8.   To that end, counsel for each of the Trustee, Invest West, and SYNNEX have

 7   scheduled an in person meeting, currently set for July 11, 2019, to further negotiate a framework

 8   for settling or otherwise proceeding, including through mediation, the claims of their respective

 9   clients.

10              9.   For the foregoing reasons, the Parties agree that the June 28, 2019 status

11   conference in the above-captioned matter is premature. Consistent with SYNNEX’s request to

12   continue hearing on the Stay Relief Motion until August 9, 2019, and in the interests of judicial

13   economy and conservation of the Parties’ resources, the Parties therefore request that the June

14   28, 2019 status conference in this Adversary proceeding also be continued to August 9, 2019.

15                             [Remainder of page intentionally left blank.]

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION - 3                                                            FOSTER PEPPER PLLC
                                                                             1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700




      Case 19-01019-CMA          Doc 22    Filed 06/25/19    Ent. 06/25/19 17:03:25              Pg. 3 of 4
 1          10.    The Trustee and Invest West further stipulate that the above-requested and agreed

 2   order may be entered immediately and without further notice.

 3          DATED this 25th day of June, 2019.
 4

 5                                                    FOSTER PEPPER PLLC
 6                                                    /s/ Andrew H. Morton

 7                                                    Deborah A. Crabbe, WSBA No. 22263
                                                      Andrew H. Morton, WSBA No. 49467
 8                                                    Attorneys for Plaintiff Chapter 7 Trustee
                                                      Edmund J. Wood
 9

10                                                    ROMERO PARK P.S.
11                                                    /s/ H. Troy Romero

12                                                    H. Troy Romero, WSBA No. 19044
                                                      Attorneys for defendant Invest West Capital,
13                                                    LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION - 4                                                          FOSTER PEPPER PLLC
                                                                           1111 THIRD AVENUE, SUITE 3000
                                                                          SEATTLE, WASHINGTON 98101-3292
                                                                        PHONE (206) 447-4400 FAX (206) 447-9700




      Case 19-01019-CMA         Doc 22    Filed 06/25/19    Ent. 06/25/19 17:03:25             Pg. 4 of 4
